DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment Entered
In response to the amendment filed on October 24, 2022, amendments to the abstract and claims 1-3, and new claims 5-8 are entered.
Claim Rejections - 35 USC § 112
Claims 1-3 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “to control movement of the guide wire relative to the hand held housing such that the guide wire advances incrementally into or out of the spiral passageway.”  Claim 8 recites “and the pressure between the guide wire and the spiral passageway is reduced the guide wire advances incrementally into or out of the spiral passageway.”  It is unclear what claimed structure (if any) performs the claimed function.  Based on the entire whereby-clause in claims 1 and 5, it appears that the surgeon would be responsible for the intermittent advancement.  The device of Schaeffer and Sherts is capable of intermittent advancement based on the surgeon’s movement of the wheel.  Specifically, the angle of bearing 110 (Fig. 13b) would allow downward pressure at an angle such that the wire would not necessarily be frictionally engaged to the point of preventing advancement.  That is, the angle illustrated in Fig. 13b allows the wheel to catch and advance the wire forwardly as downward pressure is applied.  However, Applicant argues that the amendment overcomes the rejection.  The scope of the claim is therefore unclear.  Furthermore, it is unclear whether the claimed function requires the ability both movements (into and out of the spiral passageway) or is stated in the alternative.  For purposes of examination, the claim will be interpreted as requiring the capability for one movement or the other.
Dependent claims 2 and 3 inherit and do not remedy the deficiencies of claim 1.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0245847 A1 to Schaeffer (previously cited) in view of US 6,533,772 B1 to Sherts (previously cited).
	As to claim 1, Schaeffer teaches a mechanism for manipulation of a surgical guide wire, comprising: 
a hand held housing including a spiral passageway for containing a guide wire (22 and 28 together constitute a hand held housing with 28 being the spiral passageway, Fig. 1); 
a disk shaped knob (32) having a textured circumference about an axis of rotation, the textured circumference having a textured surface (teeth on 32 are considered “textured circumference about an axis of rotation, the textured circumference having a textured surface”; see also “a tacky outer surface that effectively grips the wire guide 17” [0023]); 
an axial shaft extending along the axis of rotation of the disk shaped knob and confined within a pair of opposed openings in opposite sides of the spiral passageway for securing the disk shaped knob to the hand held housing (“pin or axle” [0022]) with an inner portion of the textured circumference extending into the spiral passageway and into contact with the guide wire and an outer portion of the textured circumference extending out of the hand held housing for facilitating manual rotation of the disk shaped knob relative to the hand held housing (para [0023]); and 
a non-circular bearing defined in the hand held housing for limiting radial movement of the axial shaft relative to the hand held housing (in light of Applicant’s disclosure at p. 3, “bearing” is interpreted as a slot in the housing that allows some radial movement; slot 58 is considered a bearing that limits some radial movement via it’s 3 sides as shown in Fig. 5, [0033]), 
 whereby when the surgeon presses the knob firmly in a first direction relative to the adjacent inner surface of the spiral passageway, the knob is forced downwardly towards the guide wire whereby the guide wire may be locked relative to the housing, and when the knob is allowed to move in a second direction opposite from the first direction, the pressure between the guidewire and the passageway is reduced, while still permitting the surgeon to maintain sufficient pressure between the knob and the guide wire to control the movement of the guide wire relative to the hand held housing such that the guide wire advances incrementally into or out of the spiral passageway (intended use; capable of intermittent advancement based on the surgeon’s movement of the wheel Fig. 5, [0033]; An apparatus claim should cover what a device is, not what it does.  MPEP 2114 (I)).
Schaeffer does not explicitly teach wherein: the non-circular bearing has an inner surface portion extending towards the guide wire for allowing the circumference of the knob to be pressed inwardly against an outer surface of the guide wire and thereby force an inner surface of the guide wire into intimate contact with an adjacent inner surface of the spiral passageway whereby the guide wire may be immobilized relative to the housing, and an outer bearing surface further from the guide wire for allowing the knob to rotate freely relative to the guide wire and the guide wire to move freely relative to the housing when the axial shaft is in contact with the outer surface of the non-circular bearing; and the inner and outer surfaces of the non-circular bearing are displaced longitudinally and radially relative to the adjacent inner surface of the spiral passageway.
Sherts teaches wherein: the non-circular bearing (110) has an inner surface portion extending towards the guide wire for allowing the circumference of the knob to be pressed inwardly against an outer surface of the guide wire and thereby force an inner surface of the guide wire into intimate contact with an adjacent inner surface of the passageway whereby the guide wire may be immobilized relative to the housing (lower half of slot 110 is inward from top of recess 108 and is therefore considered “an inner surface portion extending towards the guide wire” Fig. 13b | col 10, ln 17-24), and 
an outer bearing surface further from the guide wire for allowing the knob to rotate freely relative to the guide wire and the guide wire to move freely relative to the housing when the axial shaft is in contact with the outer surface of the non-circular bearing (upper half of slot 110 is further from the guidewire than lower half of slot 110 Fig. 13b | col 10, ln 17-24); and 
the inner and outer surfaces of the non-circular bearing are displaced longitudinally and radially relative to the adjacent inner surface of the passageway (Fig. 13b shows slot 110 extending diagonally and therefore lower and upper halves are displaced longitudinally and radially from inner surface 100b).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the configuration of Sherts in the mechanism of Schaeffer because doing so would yield the predictable result of providing a tactile signal of knob movement to the surgeon to notify the surgeon of grip or ungripping of the guidewire.  See MPEP 2143 I. B.

As to claim 2, Schaeffer and Sherts make obvious the mechanism of claim 1. Schaeffer further teaches wherein the effective coefficient of friction between the textured surface of the disk shaped knob and the guide wire is greater than the coefficient of friction between the guide wire and the spiral passageway (teeth or tacky surface provides a greater coefficient of friction than the illustrated smooth surface in the spiral passageway Figs. 1-5, [0023]).

As to claim 3, Schaeffer and Sherts make obvious the mechanism of claim 2. Sherts further teaches wherein a longitudinal portion of the non-circular bearing is oriented at an angle relative to the spiral passageway such that when the disk shaped knob is rotated in a first direction corresponding to retraction of the guide wire into the hand held housing, the textured surface of the disk shaped knob moves deeper into the spiral passageway thereby locking the guide wire relative to the spiral passageway, and when the disk shaped knob is rotated in a second direction opposite to the first direction, the guide wire is no longer forced into intimate contact with the spiral passageway and the guide wire is controllably ejected from the hand held housing (Fig. 13b | col 10, ln 17-24).

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Schaeffer in view of Sherts and US 2018/0333560 A1 to Milner.
As to claim 5, Schaeffer teaches a mechanism for manipulation of a surgical guide wire, comprising: 
a hand held housing including a spiral passageway for containing a guide wire (22 and 28 together constitute a hand held housing with 28 being the spiral passageway, Fig. 1); 
a disk shaped knob (32) having a circumference about an axis of rotation (disk shaped knob 32 is a wheel and illustrated as circular Fig. 3, [0023]); 
an axial shaft extending along the axis of rotation of the disk shaped knob and confined within a pair of opposed openings in opposite sides of the spiral passageway for securing the disk shaped knob to the hand held housing (“pin or axle” [0022]) with an inner portion of the circumference extending into the spiral passageway and into contact with the guide wire and an outer portion of the circumference extending out of the hand held housing for facilitating manual rotation of the disk shaped knob relative to the hand held housing (para [0023]); and 
a non-circular bearing defined in the hand held housing for limiting radial movement of the axial shaft relative to the hand held housing (in light of Applicant’s disclosure at p. 3, “bearing” is interpreted as a slot in the housing that allows some radial movement; slot 58 is considered a bearing that limits some radial movement via it’s 3 sides as shown in Fig. 5, [0033]), 
 whereby when the surgeon presses the disk shaped knob firmly in a first direction relative to the adjacent inner surface of the spiral passageway, the disk shaped knob is forced downwardly towards the guide wire whereby the guide wire may be locked relative to the hand held housing, and when the disk shaped knob is allowed to move in a second direction opposite from the first direction, the pressure between the guidewire and the spiral passageway is reduced, while still permitting the surgeon to maintain sufficient pressure between the disk shaped knob and the guide wire to control the movement of the guide wire relative to the hand held housing (Fig. 5, [0033]; An apparatus claim should cover what a device is, not what it does.  MPEP 2114 (I)).
Schaeffer does not explicitly teach wherein: the non-circular bearing has an inner surface portion extending towards the guide wire for allowing the circumference of the disk shaped knob to be pressed inwardly against an outer surface of the guide wire and thereby force an inner surface of the guide wire into intimate contact with an adjacent inner surface of the spiral passageway whereby the guide wire may be immobilized relative to the hand held housing, and an outer bearing surface further from the guide wire for allowing the disk shaped knob to rotate freely relative to the guide wire and the guide wire to move freely relative to the hand held housing when the axial shaft is in contact with the outer surface of the non-circular bearing; and the inner and outer surfaces of the non-circular bearing are displaced longitudinally and radially relative to the adjacent inner surface of the spiral passageway.
Sherts teaches wherein: the non-circular bearing (110) has an inner surface portion extending towards the guide wire for allowing the circumference of the knob to be pressed inwardly against an outer surface of the guide wire and thereby force an inner surface of the guide wire into intimate contact with an adjacent inner surface of the passageway whereby the guide wire may be immobilized relative to the housing (lower half of slot 110 is inward from top of recess 108 and is therefore considered “an inner surface portion extending towards the guide wire” Fig. 13b | col 10, ln 17-24), and 
an outer bearing surface further from the guide wire for allowing the knob to rotate freely relative to the guide wire and the guide wire to move freely relative to the housing when the axial shaft is in contact with the outer surface of the non-circular bearing (upper half of slot 110 is further from the guidewire than lower half of slot 110 Fig. 13b | col 10, ln 17-24); and 
the inner and outer surfaces of the non-circular bearing are displaced longitudinally and radially relative to the adjacent inner surface of the passageway (Fig. 13b shows slot 110 extending diagonally and therefore lower and upper halves are displaced longitudinally and radially from inner surface 100b).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the configuration of Sherts in the mechanism of Schaeffer because doing so would yield the predictable result of providing a tactile signal of knob movement to the surgeon to notify the surgeon of grip or ungripping of the guidewire.  See MPEP 2143 I. B.
Schaeffer and Sherts do not teach that the circumference is a polygonal circumference having a polygonal circumferential surface.  Milner teaches the circumference is a polygonal circumference having a polygonal circumferential surface (para [0025]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the polygonal circumference of Milner with the disk shaped knob of Schaeffer and Sherts for a non-linear advancement length per angle of rotation.

As to claim 6, Schaeffer, Sherts and Milner make obvious the mechanism of claim 5. Schaeffer further teaches wherein the effective coefficient of friction between the circumferential surface of the disk shaped knob and the guide wire is greater than the coefficient of friction between the guide wire and the spiral passageway (teeth or tacky surface provides a greater coefficient of friction than the illustrated smooth surface in the spiral passageway Figs. 1-5, [0023]).  As combined above, the polygonal circumferential surface of Milner would provide a greater coefficient of friction than the smooth surface in the spiral passageway.

As to claim 7, Schaeffer, Sherts and Milner make obvious the mechanism of claim 6. Sherts further teaches wherein a longitudinal portion of the non-circular bearing is oriented at an angle relative to the spiral passageway such that when the disk shaped knob is rotated in a first direction corresponding to retraction of the guide wire into the hand held housing, the circumferential surface of the disk shaped knob moves deeper into the spiral passageway thereby locking the guide wire relative to the spiral passageway, and when the disk shaped knob is rotated in a second direction opposite to the first direction, the guide wire is no longer forced into intimate contact with the spiral passageway and the guide wire is controllably ejected from the hand held housing (Fig. 13b | col 10, ln 17-24). As combined above, the polygonal circumferential surface of Milner would move deeper into the spiral passageway.

As to claim 8, Schaeffer, Sherts and Milner make obvious the mechanism of claim 6.  Schaeffer further teaches wherein when the disk shaped knob is allowed to move in a second direction opposite from the first direction and the pressure between the guide wire and the spiral passageway is reduced the guide wire advances incrementally into or out of the spiral passageway (intended use; capable of intermittent advancement based on the surgeon’s movement of the wheel Fig. 5, [0033]; An apparatus claim should cover what a device is, not what it does.  MPEP 2114 (I)).
Response to Arguments
Applicant's arguments filed October 24, 2022 have been fully considered but they are not persuasive.
The device of Schaeffer and Sherts is capable of intermittent advancement based on the surgeon’s movement of the wheel.  Specifically, Sherts’ angle of bearing 110 (Fig. 13b) would allow downward pressure at an angle such that the wire would not necessarily be frictionally engaged to the point of preventing advancement.  That is, the angle illustrated in Fig. 13b allows the wheel to catch and advance the wire forwardly as downward pressure is applied.  An apparatus claim should cover what a device is, not what it does.  MPEP 2114 (I)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0315430 A1 (previously cited) discloses a rotational drive wheel with a non-circular shape for non-linear length change of the wire per angle of rotation ([0202]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J McCrosky whose telephone number is (303)297-4244. The examiner can normally be reached M-F 7 AM - 5 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David J. McCrosky/             Primary Examiner, Art Unit 3791